Citation Nr: 1105831	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  05-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and a psychotic 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from July 1979 to March 1981.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in June 2007.  A transcript 
is contained in the claims folder.  

The Board previously remanded the case for additional notice or 
development in September 2007 and December 2009.  The appeal is 
again REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board in September 2007 remanded the case in part to obtain 
records of treatment at the Holland Avenue VA Medical Center 
(VAMC) in Albany, New York.  Those records were requested in part 
because the Veteran in November 2002 had submitted documents in 
support of his claim which included a May 10, 2002, letter 
purporting to be from a treating physician, Dr. W.F.C., 
affiliated with a Community Day Program at that Albany VAMC where 
the Veteran received care.  The Veteran also then submitted an 
extensive psychiatric evaluation also under a document header 
from the Community Day Program at that VAMC, but that submitted 
record is undated and unsigned, with no named author.  

The Board in its September 2007 remand sought to ascertain 
whether this psychiatric evaluation was merely incomplete, with a 
final page or pages bearing the date and name of the author 
missing from the submitted document.  The Board accordingly 
requested the Veteran's records from the Albany VAMC.  

The Board has now reviewed records (noted to be the Veteran's) 
obtained from the Albany VAMC, including records of psychiatric 
treatment associated with the Community Day Program.  These 
obtained records, however, are inconsistent with the May 10, 
2002, letter submitted by the Veteran, do not contain a copy of 
the submitted undated medical evaluation, and taken as a whole 
strongly suggest that the versions of these documents as 
submitted by the Veteran in November 2002 have been altered or 
separately created.  Specifically, among treatment records 
obtained from the Albany VAMC is an April 16, 2002, treatment 
evaluation by the same Dr. W.F.C. who was purported to be the 
author of the May 10, 2002, letter submitted by the Veteran.  In 
that April 16, 2002, treatment evaluation, W.F.C. provided a 
psychiatric assessment as follows: mood disorder, not otherwise 
specified ("NOS"); polysubstance dependence, in remission; and 
Axis II diagnosis deferred.  In contrast, the purported Dr. 
W.F.C. in the May 10, 2002, letter stated, "He carries the 
following diagnosis (sic) PTSD, Personality Disorder, and 
Bipolar, and is disabled from these conditions."  The treatment 
records including those of Dr. W.F.C. obtained from the VAMC do 
not indicate that the Veteran carried a diagnosis of PTSD.  It 
thus appears highly improbable (if not impossible) that 
Dr. W.F.C. would have drafted both the May 10, 2002, letter and 
his treatment notes as contained in records obtained from the 
VAMC.  In contrast to the records submitted by the Veteran, there 
is no indication of alteration in the records obtained from the 
VAMC.  

Similarly, the record as a whole reflects that it is highly 
improbable that the unsigned and undated psychiatric evaluation 
submitted by the Veteran in November 2002 was in fact a 
psychiatric evaluation from the Albany VAMC.  A VA examiner who 
conducted an examination for compensation purposes in February 
2005 reviewed this unsigned and undated evaluation as contained 
within the claims file, and concluded that that report was 
"completely erroneous," providing several specific reasons for 
this conclusion.  The February 2005 examiner noted (1) that the 
unsigned report provided a diagnosis of "borderline 
schizophrenia," which was not a valid psychiatric diagnosis; (2) 
that the report used the diagnoses schizophrenia and bipolar 
disorder essentially interchangeably as if they were the same 
disorder, when they are in fact distinct disorders; and (3) that 
the report characterized the Veteran as suffering from such 
severe PTSD that this caused or exacerbated his "borderline 
schizophrenia and bipolar disorder," whereas the Veteran's 
treatment file contains no evidence of traumatic events 
aggravating either of these psychoses.  The Board also notes 
that, whereas the unsigned and undated report emphasizes the 
presence of severe PTSD, psychiatric treatment records obtained 
from the Albany VAMC contain no diagnosis of PTSD, much less 
findings of severe PTSD.   

The Board must under these circumstances attempt to verify with 
Dr. W.F.C. and the Albany VAMC whether the documents submitted in 
November 2002 were or were not authored by W.F.C. and did not 
come from the VAMC.  The Veteran should also be afforded the 
opportunity to respond to the questions of potential fraud posed 
by this remand.  

In addition, the VA examiner who provided the February 2005 VA 
examination for compensation purposes provided a psychiatric 
assessment and offered his opinion that the Veteran's military 
service did not cause or aggravate his psychiatric disorder.  
However, that examiner did not address the likelihood that the 
Veteran may have developed his psychiatric disorder in service.  
Causation per se is not required for service connection where the 
disorder develops while the Veteran is in service, even if the 
Veteran would have developed the disorder at that time regardless 
of whether or not he was in service.  38 C.F.R. § 3.303 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact  the Veteran and afford him the 
opportunity to respond to the Board's concern, 
raised by the record, that the documents he 
submitted in November 2002, specifically a brief 
letter purportedly from Dr. W. F. C. of the 
Holland Avenue VAMC, and an unsigned and undated 
psychiatric evaluation also purportedly from the 
Holland Avenue VAMC, are not from those sources 
and may have been fraudulently created.  

a.  Provide the Veteran with copies of those 
two documents that he submitted in November 
2002.  

b.  Notify the Veteran that under current 
law "fraud" is an act committed when a 
person knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, 
agrees to, arranges for, or in any way 
procures the making or presentation of a 
false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, 
concerning any claim for benefits under any 
laws administered by VA (except laws 
relating to insurance benefits).  38 C.F.R. 
§ 3.901(a) (2010).  The RO or AMC should 
also advise the Veteran of possible 
consequences of fraud in the VA context. 

c.  Any records and responses received 
should be associated with the claims file, 
and any indicated development should then be 
undertaken.

2.  Thereafter, attempt to contact both W.F.C., 
M.D., of the Holland Avenue VAMC in Albany, New 
York, and any other appropriate Albany VAMC 
psychiatric personnel to include any of the 
Community Day Program at that VAMC, and ask them 
to verify whether the May 10, 2002, letter 
purportedly from W.F.C., M.D., and the unsigned, 
undated psychiatric evaluation, both submitted by 
the Veteran into the claims file in November 
2002, were the product of that doctor and that 
medical center, or whether they were fraudulently 
created.  Provide them with copies of those 
documents for the purpose of answering these 
questions.  Any records and responses received 
from W.F.C., M.D., and the Albany VAMC should be 
associated with the claims file.  

3.  Thereafter, afford the Veteran a psychiatric 
examination, addressing the questions of nature 
and etiology of any current psychiatric disorder.  
All clinical findings should be reported in 
detail. The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and must be 
reviewed by the examiner in connection with the 
examination.  All necessary tests should be 
conducted.  The examiner should do the following:  

a.  The examiner should review the multiple-
volume claims file, including a copy of this 
Remand and the Veteran's psychiatric history 
and findings as documented upon prior 
psychiatric examinations and treatments.  
The examiner should conduct an examination 
informed by the record, including as 
informed by current and past assertions of 
the Veteran, past independent evidence 
including as contradicting or confirming the 
Veteran's assertions, the varied past 
psychiatric diagnoses (including 
schizophrenia or bipolar disorder), and the 
February 2005 report of VA examination for 
compensation purposes, as contained within 
the record.  To the extent deemed credible, 
evidence to include lay statements may be 
used to support a diagnosis or an assessment 
of etiology as related to service.  In this 
regard, the examiner should note the 
questions raised about the Veteran's 
credibility, including based on his 
submission of two documents in November 
2002, purportedly from W.F.C., M.D., and the 
Community Day Program at the Holland Avenue 
VAMC in Albany, New York, discussion of 
possible fraud as contained in the body of 
this remand, and responses received (if any 
have been received) from W.F.C., M.D., and 
the Community Day Program at the Holland 
Avenue VAMC in Albany, New York, to queries 
seeking to validate or invalidate those 
November 2002 submissions.  

b.  The examiner should then provide an 
evaluation of the nature and severity of any 
and all current psychiatric disorders of the 
Veteran.  For each psychiatric disorder 
diagnosed, the examiner should opine whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the disorder was first manifested in 
service, was aggravated (permanently 
increased in severity) during service, or is 
otherwise causally related to service, or, 
in the alternative, whether any such 
relationship between service and the 
diagnosed psychiatric disorder is unlikely 
(i.e., less than a 50-50 probability).  

c.  For any psychosis present, the examiner 
should also opine whether the evidence 
supports the presence of the psychosis to a 
disabling degree within the first post-
service year (the year beginning upon the 
Veteran's March 1981 separation from 
service).  

d.  If the examiner diagnoses PTSD, the 
examiner must specify what stressors are 
relied upon to support that diagnosis, and 
which of these, if any, occurred during the 
Veteran's period of active service from July 
1979 to March 1981.  In this regard, the 
examiner may note the Veteran's past 
assertions of stressors, including as 
reflected in the February 2005 report of VA 
examination for compensation purposes.  

If the examiner diagnoses PTSD, the examiner 
must address whether that diagnosis is 
supported by any independently corroborated 
in-service stressors.  In so doing, the 
examiner should weigh the Veteran's past 
history of statements, any mental 
dysfunction present, and questions of 
character or credibility presented in this 
case, and arrive at a conclusion as to 
whether, from a psychiatric perspective, it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
asserted stressors were in fact experienced 
in service, and if so whether the Veteran 
experienced a valid stressor-type response 
to those asserted stressors contributing to 
current PTSD.  

e.  If the examiner diagnoses PTSD, the 
examiner must then opine as to whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran has PTSD which was caused or 
aggravated by in-service stressors; or, 
alternatively, whether any such relationship 
to service is unlikely (i.e., less than a 
50-50 probability).  The examiner should 
provide a complete explanation for his/her 
opinions.

f.  The examiner is further advised that, 
under an amendment to VA regulations 
effective on July 13, 2010, "If a stressor 
claimed by a veteran is related to the 
veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, 
confirms that the claimed stressor is 
adequate to support a diagnosis of 
posttraumatic stress disorder and that the 
veteran's symptoms are related to the 
claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, 'fear of hostile 
military or terrorist activity' means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance 
that involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack 
upon friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror."

Thus, if the examiner diagnoses PTSD, the 
examiner must provide findings regarding the 
Veteran's alleged stressors, and whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
they meet the new criteria, from a 
psychological perspective, in order for any 
uncorroborated stressor(s) to serve to 
support the PTSD claim.  The examiner must 
then address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran has 
PTSD due to an in-service stressor meeting 
these criteria, or otherwise due to a 
corroborated in-service stressor.

g.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

h.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.  If the examiner cannot 
answer any question posed without resorting 
to unsupported speculation, the examiner 
must provide a complete explanation why this 
is so.

4.  Readjudicate the remanded claim de novo.  If 
any benefit sought on appeal is not granted to 
the Veteran's satisfaction, provide him and his 
representative with a Supplemental Statement of 
the Case and afford an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

